Citation Nr: 0424580	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cervical and 
thoracic spine disorders, to include as secondary to service-
connected low back strain.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected low 
back strain.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected low 
back strain.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected low 
back strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1981 and from March 1983 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes obtaining relevant 
records.  38 C.F.R. § 3.159(c)(4) (2003).  In a letter to the 
veteran from the United States Office of Personnel Management 
(OPM) dated in April 2003, it was indicated that the 
veteran's claim for disability retirement benefits had been 
approved.  The claims file does not contain a copy of any 
decision or evidence considered in conjunction with that 
decision.  These records should be obtained on remand.  The 
RO should also clarify whether or not the veteran applied for 
Social Security Administration (SSA) disability benefits, and 
if so, obtain these records.  
Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of 
the OPM decision granting disability 
retirement benefits to the veteran.  The 
RO should also request copies of all the 
documents and evidentiary material that 
was used in considering the veteran's 
claim for disability retirement benefits.

2.  Ask the veteran to clarify whether or 
not he applied for SSA disability 
benefits.  If he did apply for such 
benefits, make arrangements to obtain a 
copy of any SSA decision denying or 
granting disability benefits to the 
veteran.  The RO should also request 
copies of all the documents and 
evidentiary material that was used in 
considering the veteran's claim for 
disability benefits.

3.  After the foregoing development has been 
accomplished, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




